956 F.2d 269
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Juliet Arline LATIMORE, Plaintiff-Appellant,v.AMERICAN STEEL FOUNDRIES;  Local 2211 United Steel Workersof America;  Joseph Holcomb, President of Local2211;  Mike Carney, Defendants-Appellees.

No. 91-4137.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1992.
Before KEITH and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Defendants move to dismiss this appeal as taken from a nonappealable order.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record reveals that the district court entered an order denying plaintiff's motion for the appointment of counsel in this Title VII civil rights action on November 19, 1991.   Plaintiff filed a notice of appeal from the district court's order on November 25, 1991.   Upon consideration, we conclude that the motion to dismiss the appeal must be granted.


3
Generally, this court has jurisdiction under 28 U.S.C. § 1291 over appeals taken from final orders entered by the district court.   A final order "is one which ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945) (citation omitted).   Further, this court has jurisdiction over appeals taken from orders which fall within the "collateral order" exception to the final judgment rule.   See Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).


4
Defendants correctly assert that a district court's order denying a motion for the appointment of counsel generally is not immediately appealable as either a final or collateral order.   Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 760-64 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).   Here, no circumstances exist which would render the district court's order immediately appealable.


5
Accordingly, the motion to dismiss is granted and the appeal is hereby dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.